DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 1, line 16, the word “and” has been deleted.
In claim 1, line 21, the phrase “curved surface.” has been changed to --curved surface;
wherein the first sample carrier holding means includes at least one projection whose inner
surface serves at least in part as the sample carrier abutment surface; and 
wherein the sample carrier is held by the first sample carrier holding means such that a force component acts on the sample carrier in a direction parallel to the sample carrier support surface and another force component acts on the sample carrier in a direction perpendicular to the sample carrier support surface.-- 
Claim 3 has been cancelled.
In claim 18, line 19, after the phrase “curved surface;” the following phrase has been added:
--wherein the first sample carrier holding means includes at least one projection whose inner
surface serves at least in part as the sample carrier abutment surface; and 

In claim 19, line 26, after the phrase “curved surface.” the following phrase has been added:
--and wherein the first sample carrier holding means includes at least one projection whose inner surface serves at least in part as the sample carrier abutment surface; and
wherein the sample carrier is held by the first sample carrier holding means such that a force component acts on the sample carrier in a direction parallel to the sample carrier support surface and another force component acts on the sample carrier in a direction perpendicular to the sample carrier support surface.--

The Examiner notes the current Examiner’s Amendment is simply to correct errors in the previous Examiner’s Amendment in the Notice of Allowance mailed on 01/24/22. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        February 10, 2022

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798